Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com April 21, 2010 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Western Ridge Minerals, Inc. Edmonton, Alberta, Canada To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form S-1/A, (Post-Effective Amendment No. 1 to Form S-1) Registration Statement under the Securities Act of 1933, filed by Western Ridge Minerals, Inc. of our report dated April 8, 2010, relating to the financial statements of Western Ridge Minerals, Inc., a Nevada Corporation, as of and for the periods ending March 31, 2009 and 2008, and for the period from August 16, 2007 (inception) to March 31, 2009, and the reference to us under the caption “Interest of Named Experts and Counsel”. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
